Citation Nr: 1530513	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-49 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to service connection for a low back condition.

4.  Entitlement to service connection for a cervical spine condition.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and Togus, Maine, respectively.  Jurisdiction was retained by the RO in Oakland, California.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Oakland, California.  A transcript of the proceeding has been associated with the claims file.

With regard to the Veteran's application to reopen his claim for a left shoulder condition, regardless of the decision of the RO as to whether to reopen a previously denied claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  For the reasons explained below, the Board has found that new and material has been received, and the claim is reopened and remanded for further development.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.
The issue of entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Claim, January 2014.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a left shoulder condition (reopened), low back condition, cervical spine condition, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 1977 rating decision denied the Veteran's claim of entitlement to service connection for a left shoulder condition; the Veteran did not file a notice of disagreement, nor submit new and material evidence within one year of the denial.

2.  Evidence received since the December 1977 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for a left shoulder condition.


CONCLUSIONS OF LAW

1.  The December 1977 rating decision is final. 38 U.S.C.A. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).  

2.  New and material evidence has been received sufficient to reopen the Veteran's claim for service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's application to reopen his claim for service connection for a left shoulder disability is granted herein, and the claim is remanded for further development.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

A.  New and material

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a left shoulder condition.  After a review of the evidence of record and as discussed in greater detail below, the Board finds that new and material evidence has been received, and, therefore, the claim is reopened.

By way of background, a December 1977 rating decision denied entitlement to service connection for a left shoulder condition; the Veteran did not file a notice of disagreement, and that decision became final.  See 38 U.S.C.A. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).  

Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014).  According to the Court of Appeals for Veterans Claims, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran filed an application to reopen the claim, which was denied by an August 2009 rating decision.  See Correspondence, May 2006 and April 2009.  The Veteran filed a September 2009 notice of disagreement, and a December 2009 appeal to the Board.

The basis of the last final denial by the RO in December 1977 was the lack of evidence of a current disability.  Since the December 1977 rating decision, evidence associated with the claims file includes, but is not limited to, VA treatment records showing diagnosed left shoulder degenerative joint disease (DJD) and capsulitis.  See January 2009 and February 2009.  Also new is the Veteran's Board hearing testimony regarding having injured his left shoulder in service when he was loading materials on a deuce and a half and fell off (in the same incident in which he alleges he injured his low back and cervical spine), and that he experienced left shoulder pain in service every time it rained.  See Hearing transcript at 6, 16-18.

Because this new evidence indicates that the Veteran has a current disability, and that the Veteran injured his left shoulder in service and experienced left shoulder problems in service (as the credibility of his testimony is presumed for purposes of reopening the claim), the Board finds that new and material evidence has been received, and the claim will be reopened.
At this point, however, the Board will not adjudicate the reopened claim, as further development is necessary, as explained in the remand section below.


ORDER

As new and material evidence has been received regarding the claim of service connection for a left shoulder condition, the claim is reopened; to that extent only, the appeal is granted.

REMAND

A.  Left Shoulder

The Veteran claims that he has a left shoulder disability as a result of a fall in service.  Specifically, he testified that he fell off a deuce and a half when he was loading materials (in the same incident in which he alleges he injured his low back and cervical spine).  He further testified that he experienced left shoulder pain in service every time it rained.  See Hearing transcript at 6, 16-18; Correspondence, May 2006.  

In the alternative, the Veteran essentially asserted at the Board hearing that his left shoulder condition may be secondary to his cervical spine condition, also on appeal herein.  

By way of background, the Veteran's service treatment records do not reflect any treatment for any left shoulder condition, or any pleurisy as the Veteran has alleged.  They do, however, include an April 25, 1973 record reflecting the Veteran reported having fallen off a truck in Vietnam (and resultant low back pain).  See STRs at 52.  On his separation report of medical history, the Veteran checked the box denying having experienced shoulder pain.  See STRs at 25-26.

VA treatment records dated between January 2009 and April 2009 show treatment for a left shoulder condition, including diagnosed left shoulder DJD and capsulitis.  An April 2009 VA treatment record from Palto Alto reflects an opinion that the Veteran had myofascial disease in the neck/shoulder probably secondary to degenerative disease of the spine.

The Veteran testified at the Board hearing that he had received treatment for his left shoulder post-service in 1978 at the VA medical center (VAMC) in Fresno.  These records, however, have not been associated with the claims file.  Therefore, this matter should be remanded so that any outstanding VA treatment records from the Fresno VAMC dated in 1978 may be associated with the claims file.

Also, VA treatment records dated in 2006 indicate that the Veteran was treated for complaints of shoulder pain on November 7, 2000.  None of the Veteran's VA treatment records dated in November 2000, however, are associated with the claims file.  Therefore, on remand, any outstanding VA treatment records dated in November 2000 should be obtained.

As a final matter, January 2006 correspondence to VA from the California Department of Social Services explains that the Veteran had applied for disability with the Social Security Administration (SSA).  See Vet Center Records received May 2006 at 15.  Therefore, on remand, the Veteran's SSA records should also be obtained.

B.  Low Back

The Veteran also claims that he has a low back condition due to the fall off the deuce and a half in service.

Consistent with the Veteran's reported history, an April 25, 1973 service treatment record (ortho consult per a March 29, 1973 referral) reflects the Veteran reported intermittent low back pain since he fell off a truck in Vietnam.  See STRs at 52.  An x-ray was within normal limits, and mild fibrositis was diagnosed.  His March 1973 separation examination report likewise noted intermittent low back pain due to mild fibrositis, and that an x-ray revealed Schmorl nodes of the lower thoracic and upper lumbar area, but otherwise was normal.  See STRs at 20.  In addition to the fall incident, an April 22, 1972 service treatment record reflects he complained of muscle spasms in lower thoracic and lumbar areas after stringing concertina wire, and was diagnosed with an acute back strain.

Post-service, in July 1977, the Veteran filed his claim for service connection for pleurisy of the back (and shoulders).  Although the December 1977 rating decision noted the Veteran's complaints of back pain in service, the claim was never formally denied - it was not listed as an issue in that rating decision, and it was not noted in the notification letter for the decision.  See also VA examination, August 1997 (reported back pain, especially in cold weather, and reported he was diagnosed with pleurisy in Vietnam).

A November 2008 VA bone scan report reflects an impression of a large Schmorl node or compression fracture at L4,  noted specifically as not associated with bone remodeling.  Subsequent VA treatment records dated between January 2009 and March 2009 reflect a diagnosed compression fracture at L4.  Thus, these records raise the question as to whether it is possible, or at least as likely as not, that the Veteran incurred the compression fracture at L4 in service (as x-rays in service noted a Schmorl node at L4, but not the fracture).

The Veteran was afforded a VA examination in June 2009.  The VA examiner essentially opined that the Veteran's low back pain was due to his compression fracture at L4, which the examiner opined was caused by osteoporosis, and not related to his complaints in service.  The examiner cited a January 2009 bone scan.  The Board acknowledges that subsequent VA treatment records show the Veteran has been taking vitamin supplements for osteopenia.  However, the Board finds that clarification is required, and that this matter should be remanded for a VA medical opinion to further address the etiology of the Veteran's low back condition, including whether the Veteran has osteopenia or osteoporosis involving his lumbar spine that is related to service, and whether it is at least as likely as not that his L4 compression fracture and disc bulges are related to service.  Also, the fact that the November 2008 bone scan report noted that the large Schmorl node or compression fracture at L4 was "not" associated with bone modeling should be addressed.

The Board notes that the January 2009 bone scan cited by the VA examiner has not been associated with the claims file.  Therefore, this matter should be remanded so that a copy of the January 2009 bone scan should be associated with the claims file.

The Board adds that the VBMS claims file includes multiple sets of VA treatment records dated between January 2006 and June 2009, which at times are overlapping and duplicative, and some of which are not all inclusive.  Therefore, on remand, it would be very helpful if one complete set of all of the Veteran's VA treatment records from the Fresno system, and one complete set from the Palto Alto system, including all x-rays, MRIs, and bone scans, dated since January 2006 to present would be uploaded into the Veteran's VBMS claims file.

In addition, the Veteran testified that he was treated at the VA medical center in 1974 for his back.  See transcript at 3.  Therefore, this matter should be remanded to obtain any outstanding VA treatment records dated in 1974.

C.  Cervical Spine

The Veteran also claims that he has a cervical spine condition due to the in-service fall incident.

As an initial matter, the Veteran's service treatment records are silent as to any cervical spine complaints.

An August 2008 VA MRI report reflects an impression of degenerative disc changes at multiple levels with spinal canal stenosis.  The Veteran's subsequent VA treatment records show he has been followed for his cervical spine condition and complaints of pain.

The Veteran testified at the Board hearing that he was treated at the VA medical center in 1978.  See transcript at 4.  These records, however, are not associated with the claims file.  Therefore, this matter should be remanded to obtain any outstanding VA treatment records dated in 1978 relating to his claim.

D.  Sleep Apnea

The Veteran claims that he has sleep apnea that had its onset in service.  See Board hearing transcript at 9-10.  He testified he realized he had sleeping trouble about one year after he returned from service.

As an initial matter, the Veteran's service treatment records are silent as to any sleep troubles.

The Veteran's wife testified at the Board hearing that she has noticed symptoms of trouble breathing during the Veteran's sleep ever since she has known him since 1989.  See transcript at 9-10.  

The Board acknowledges Sleep/Wake Center records dated from December 2007 to January 2008 showing diagnosed obstructive sleep apnea.

The Veteran testified that he received treatment for sleep troubles around 1999 and 2000 at the Vet Center.  The claims file, however, does not include any treatment records from the Vet Center dated prior to 2006.  Therefore, this matter should be remanded so that any outstanding Vet Center treatment records dated in 1999 and 2000 may be associated with the claims file.

In light of the Veteran's diagnosis of sleep apnea, as well as his lay reports of realizing he was experiencing sleep trouble since around one year after returning from service, the Board finds that this matter should be remanded for a VA examination to address the etiology of the Veteran's sleep apnea.

Accordingly, the case is remanded for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated in 1974 and 1978 at the Fresno VA medical center. 

Also associate with the claims file copies of all of the Veteran's November 2000 VA treatment records relating to his left shoulder.

If these records are found to be unavailable, this should be noted in the claims file, and the Veteran should be provided with notice of such.

2.  Associate with the VBMS claims file one complete set of all of the Veteran's VA treatment records from Central California/Fresno, and one complete set from Palto Alto, both including all x-ray, MRI, and bone scan reports, dated from 2006 to present (i.e., one set for each VAMC dated from 2006 to 2015 in one document).

These records must include a copy of the January 2009 bone scan cited by the June 2009 VA examiner.  If, however, that record is found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

3.  Associate with the claims file copies of the Veteran's SSA records.  If these records are found to be unavailable, this should be noted in the claims file, and the Veteran should be provided with notice of such.

4.  After all of the above development has been completed, obtain a VA medical opinion to clarify whether the Veteran's low back condition is at least as likely as not related to his active service.

Please ask the VA examiner to specifically address whether the Veteran has osteoporosis or osteopenia, and if so, whether it is related to his active service.
Also please ask the examiner to address whether it is at least as likely as not that the L4 compression fracture was incurred in service in the fall incident that was documented in service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any diagnosed disability of the left shoulder.  A review of the entire record must be conducted.  Any indicated studies should be performed.  

Based on the examination and review of the record, the examiner is asked to render an opinion as to whether it is at least as likely as not that the Veteran's current left should disability is related to service.  Review of the entire file is required; however, attention is invited to the following: hearing testimony, VBMS, received May 5, 2015, pages 16-18. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Note that the absence of documented medical treatment in the service treatment records cannot serve as the sole basis for a negative opinion.  The Veteran's lay statements must be considered.

6.  Associate with the claims file all of the Veteran's treatment records from the Vet Center dated in 1999 and 2000.  If these records are found to be unavailable, this should be noted in the claims file, and the Veteran should be notified of such.

7.  After the above development in paragraph (6) has been completed, afford the Veteran a VA examination to determine the current nature and etiology of his sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, including a copy of this remand, and the examiner must note that the claims folder has been reviewed.  

The examiner is asked to opine as to whether it is "at least as likely as not" that the Veteran's sleep apnea had its onset in service or is otherwise related to his active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


